DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      PALM BEACH POLO, INC.,
                        a Florida corporation,
                              Appellant,

                                    v.

                   THE VILLAGE OF WELLINGTON,
                       a Florida municipality,
                              Appellee.

                              No. 4D17-3584

                          [November 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502014CA013530XXXXMB.

  Alexander L. Domb of Alexander L. Domb, P.A., for appellant.

  Claudio Riedi of Lehtinen Schultz, PLLC, Miami, and Laurie Stilwell
Cohen, Wellington, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.